Dear Mr. Buquoi:
Your request for an Attorney General's Opinion has been assigned to me for research and reply. You have asked for an opinion on the proper interpretation of Act 32 of the 1st Extraordinary Session of the 2006 Louisiana Legislature ("Act 32"). You have presented the following questions for our consideration:
  (1) Can the Lafourche Basin Levee District deposit the check which was made payable to it for the ad valorem taxes for the year 2006, retain its 35% as per the statute and send the 65% as required by the statute to the North Lafourche Conservation Levee and Drainage District?
  (2) When are the payments owed to the Lafourche Basin Levee District under R.S. 38:329.1 and R.S. 38:329.2
for mineral revenues received by the South Lafourche Levee District and the North Lafourche Conservation Levee and Drainage District due and payable?
Essentially, Act 32 redefines the Lafourche Basin Levee District, South Lafourche Levee District, and North Lafourche Conservation, Levee and Drainage District. Act 32 further requires the South Lafourche Levee District and North Lafourche Conservation, Levee and Drainage District to make payments equal to certain percentages of mineral revenues and ad valorem taxes to the Lafourche Basin Levee District.
Your request indicates that ad valorem taxes for the years 2006, 2007, and 2008 have been sent to the Lafourche Basin Levee District by the Sheriff of Lafourche Parish. Also, mineral revenues have been received by the North Lafourche Conservation, Levee and Drainage District and the South Lafourche Levee District. *Page 2 
A review of Act 32 fails to reveal any mandate on the form or manner in which payments must be made to the Lafourche Basin Levee District. Accordingly, we are of the opinion that the Lafourche Basin Levee District may retain its 35% as per La.Rev.Stat. 38:329.1 and 38:329.2, and send the remaining 65% to the North Lafourche Conservation Levee and Drainage District.
With respect to your second question concerning the time period in which payments are due and payable, Louisiana Revised Statutes 38:329.1
and 38:329.2 fail to specify a time period for payment. Nevertheless, it is the opinion of this office that the payments contemplated by Louisiana Revised Statutes 38:329.1 and 38:329 are due and payable once the mineral revenues have been received and collected, or are otherwise under the control of the South Lafourche Levee District and North Lafourche Conservation, Levee and Drainage District.
We trust this adequately responds to your request. If you should have any questions about the response contained herein, please feel free to contact our office.
  Yours very truly,
  CHARLES C. FOTI, JR.
  Attorney General
  BY:______________
  MICHAEL J. VALLAN
  Assistant Attorney General CCF, JR/MJV/crt